DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0248758 A1; hereafter Li) in view of Zhou et al. (US 2020/0310178 A1; hereafter Zhou).

As of Claim 1: Li teaches an image sensing device (¶0044) comprising: a substrate including first and second photoelectric conversion elements configured to generate photocharge corresponding to an intensity of incident light corresponding to a first color (¶¶0047-0048,0052,0061); a first pixel including a first optical filter disposed over the first photoelectric conversion element to selectively transmit the light corresponding to the first color; a second pixel including a second optical filter disposed over the second photoelectric conversion element to selectively transmit the light corresponding to the first color.
Li does not explicitly teach “a first pixel including a first optical filter ; and a first air layer disposed between the first optical filter and the first photoelectric conversion element to reflect light from the first optical filter " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Zhou. In particular, Zhou teaches a first pixel including a first optical filter ; and a first air layer disposed between the first optical filter and the first photoelectric conversion element to reflect light from the first optical filter (i.e., see ¶0025,0031,0037) as recited in present claimed invention.
In view of the above, having the system of Li and given the well-established teaching of Zhou, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Li as taught by Zhou, since Zhou state that such modification would facilitate adjustment of light intensities (¶0018).


As of Claim 2: Li in view of Zhou further teaches the first optical filter includes a bottom surface that is connected to a top surface of the first air layer; and the second optical filter includes a bottom surface that is connected to a top surface of the substrate (Zhou¶¶0025-0026,0028,0034,0038).

As of Claim 3: Li in view of Zhou further teaches an amount of increase in a response of the first pixel that is caused by an increase in the intensity of light incident upon the first pixel is smaller than an amount of increase in a response of the second pixel that is caused by an increase in the intensity of light incident upon the second pixel (Zhou¶¶0025-0026,0028,0034,0038)

As of Claim 4: Li in view of Zhou further teaches a maximum value of a dynamic range of the first pixel is higher than a maximum value of a dynamic range of the second pixel; and a minimum value of a dynamic range of the first pixel is higher than a minimum value of a dynamic range of the second pixel (Li ¶¶0047-0048,0052,0061).

As of Claim 5: Li in view of Zhou further teaches a minimum value of a dynamic range of the first pixel is lower than a maximum value of a dynamic range of the second pixel (Li ¶¶0047-0048,0052,0061).

As of Claim 6: Li in view of Zhou further teaches light transmittance of the first optical filter is lower than light transmittance of the second optical filter with respect to light beams having a same intensity (Zhou¶¶0025-0026,0028,0034,0038).

As of Claim 7: Li in view of Zhou further teaches a first pixel group formed in a (2x2) matrix array includes one first pixel and three second pixels (Li ¶¶0047-0048,0052,0061).

As of Claim 8: Li in view of Zhou further teaches a second pixel group disposed at a first side of the first pixel group, and including a third pixel having a third optical filter structured to selectively transmit light corresponding to a second color (Zhou¶¶0025-0026,0028,0034,0038), and a fourth pixel having a fourth optical filter structured to selectively transmit light corresponding to the second color; a third photoelectric conversion element spaced apart from the third optical filter; and a second air layer disposed between the third optical filter and the third photoelectric conversion element to reflect light from the third optical filter (Zhou¶¶0025-0026,0028,0034,0038).

As of Claim 9: Li in view of Zhou further teaches an optical grid structure disposed between the third optical filter and the fourth optical filter, wherein the second air layer is disposed below the third optical filter and is shorter than the third optical filter and higher than the optical grid structure (Zhou¶¶0025-0026,0028,0034,0038).

As of Claim 10: Li in view of Zhou further teaches a third pixel group disposed at a second side of the first pixel group, and including a fifth pixel having a fifth optical filter structured to selectively transmit light corresponding to a third color, and a sixth pixel having a sixth optical filter structured to selectively transmit light corresponding to the third color; and a third air layer included in the fifth optical filter to reflect light from the fifth optical filter (Zhou¶¶0025-0026,0028,0034,0038).

As of Claim 11: Li in view of Zhou further teaches an optical grid structure formed between the fifth optical filter and the sixth optical filter, wherein the third air layer is disposed below the fifth optical filter and is shorter than the fifth optical filter and higher than the optical grid structure (Zhou¶¶0036,0050).

As of Claim 12: Li in view of Zhou further teaches a seventh pixel including a seventh optical filter structured to selectively transmit light corresponding to the first color; and a fourth air layer included in below the seventh optical filter and have a smaller thickness than the first air layer (Zhou¶¶0036,0050).

As of Claim 13: Li in view of Zhou further teaches the first pixel, the second pixel and the seventh pixel are structured so that an amount of increase in response of the seventh pixel due to an increase in the intensity of light incident upon the seventh pixel is larger than an amount of increase in response of the first pixel due to an increase in the intensity of light incident upon the first pixel, and is smaller than an amount of increase in response of the second pixel due to an increase in the intensity of light incident upon the second pixel (Zhou¶¶0036,0050).

As of Claim 14: Li in view of Zhou further teaches a maximum value of a dynamic range of the seventh pixel is lower than a maximum value of a dynamic range of the first pixel, and is higher than a maximum value of a dynamic range of the second pixel; and a minimum value of a dynamic range of the seventh pixel is lower than a minimum value of a dynamic range of the first pixel, and is higher than a minimum value of a dynamic range of the second pixel (Zhou¶¶0025-0026,0028,0034,0038).

As of Claim 15:  Li in view of Zhou further teaches a minimum value of a dynamic range of the seventh pixel is lower than a maximum value of a dynamic range of the second pixel; and a maximum value of a dynamic range of the seventh pixel is higher than a minimum value of a dynamic range of the first pixel (Zhou¶¶0036,0050).

As of Claim 16: Li teaches an image sensing (¶0044) device comprising: a substrate including first, second, and third photoelectric conversion elements configured to generate photocharges corresponding to an intensity of incident light corresponding to a first color(¶¶0047-0048,0052,0061).
Li does not explicitly teach “an optical filter array disposed over first, second, and third photoelectric conversion elements, and configured to include a first optical filter corresponding to the first photoelectric conversion element and a second optical filter corresponding to the second photoelectric conversion element, wherein the optical filter array includes a first air layer disposed between the first optical filter and the first photoelectric conversion element to reflect light from the first optical filter " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Zhou. In particular, Zhou teaches an optical filter array disposed over first, second, and third photoelectric conversion elements, and configured to include a first optical filter corresponding to the first photoelectric conversion element and a second optical filter corresponding to the second photoelectric conversion element, wherein the optical filter array includes a first air layer disposed between the first optical filter and the first photoelectric conversion element to reflect light from the first optical filter (i.e., see ¶0025,0031,0037) as recited in present claimed invention.
In view of the above, having the system of Li and given the well-established teaching of Zhou, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Li as taught by Zhou, since Zhou state that such modification would facilitate adjustment of light intensities (¶0018).

As of Claim 17: Li in view of Zhou further teaches the first optical filter includes a bottom surface that is connected to a top surface of the first air layer; and the second optical filter includes a bottom surface that is connected to a top surface of the substrate (Zhou¶¶0036,0050).

As of Claim 18: Li in view of Zhou further teaches the optical filter array further includes: a third optical filter disposed over the substrate, and arranged to correspond to the third photoelectric conversion element; and a second air layer disposed between the third optical filter and the third photoelectric conversion element to have a smaller thickness than the first air layer (Zhou¶¶0036,0050).

As of Claim 19: Li in view of Zhou further teaches the optical filter array further includes: a plurality of optical grid structures disposed among the first optical filter, the second optical filter, and the third optical filter, wherein the second air layer disposed between a lower portion of the third optical filter and a top surface of the substrate, and formed to have a smaller thickness than the first air layer and each of the optical grid structures (Zhou¶¶0036,0050).

As of Claim 20: Li in view of Zhou further teaches light transmittance of the first optical filter is lower than light transmittance of the second optical filter with respect to light beams having a same intensity (Zhou¶¶0025-0026,0028,0034,0038).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697